Citation Nr: 1506102	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  12-35 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for knee pain.

2.  Entitlement to service connection for lower back pain.

3.  Entitlement to service connection for flat foot, right.

4.  Entitlement to service connection for flat foot, left.


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran had active military service from August 1981 to August 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In a December 2012 statement, the Veteran requested a copy of his service treatment records.  The Board has interpreted the Veteran's correspondence as a request for assistance under the Freedom of Information Act (FOIA).  There is no indication upon review of the claims folder that he has been provided with the requested records.  As the Veteran's claim is being remanded for additional development, there is no prejudice to the Veteran in referring his FOIA request to the agency of original jurisdiction (AOJ) for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for bilateral knee, low back, and bilateral foot disabilities.  A remand is necessary for further evidentiary development of these claims.

The record is absent evidence of currently diagnosed disabilities of the low back and bilateral feet.  There are, however, diagnoses of patellofemoral syndrome and medial facet chondromalacia in a February 2011 private treatment record, but the record does not identify which knee is being referred to.  

In a June 2014 statement, the Veteran reported that pertinent treatment records, dated from January 1989 to June 2014, are available from Kaiser Permanente.  Currently, the claims file contains Kaiser Permanente records from 2001 to 2006.  Upon remand, the identified records must be obtained, as well as any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c).  

As the case is being remanded for other development, the Veteran should be scheduled for a VA examination.  He avers that he has bilateral knee, low back, and bilateral foot disabilities that are due to what he describes as the strenuous physical activities of active service, to include field duty, infantry training, and other activities associated with his military occupational specialty.  

Accordingly, the case is REMANDED for the following actions:

1.  Review the Veteran's December 2012 FOIA request and provide him with a copy of his service treatment records.  The appropriate paperwork should be generated and included in the claims folder indicating that the FOIA request has been honored.  

2.  Contact the Veteran and request that he identify all pertinent medical treatment for his disabilities.  After receiving authorization, request outstanding treatment records from any identified treatment provider, including records from Kaiser Permanente that are dated from January 1989 to June 2014.  Also obtain complete VA treatment records since November 2014 from any appropriate VA facility.  

If these records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed bilateral knee, low back, and bilateral foot disabilities.  The entire claims file, to include any electronic files, must be reviewed by the examiner.  All appropriate diagnostic testing should be conducted.

For all disabilities of the bilateral knees, low back, and bilateral feet that are identified on examination, to include the diagnosis of patellofemoral syndrome and medial facet chondromalacia in the February 2011 private treatment record, the examiner is to opine as to whether it is at least as likely as not such disability had onset during active service or is causally related to the Veteran's service. 

If arthritis is found, the examiner is to opine as to whether it is at least as likely as not such arthritis had onset within a year of discharge from service.

All opinions must be supported by a complete rationale.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must explain why this is so.

4.  Finally, readjudicate the appeal.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

